   Case 1-21-01008-ess                 Doc 4         Filed 04/07/21   Entered 04/07/21 16:35:46




Law Offices of Avrum J. Rosen, PLLC                                     Hearing Date: May 4, 2021
Attorneys for David J. Doyaga, Sr., Plaintiff-Trustee                   Hearing Time: 10:30 a.m.
38 New Street                                                           Objection Deadline: April 27, 2021
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                                  Chapter 7

REDF EQUITIES, LLC,                                                     Case No.: 19-46820-ess

                                    Debtor.
------------------------------------------------------------x
DAVID J. DOYAGA, SR. as Trustee of the                                  Adv. Pro. No.: 21-01008-ess
Estate of REDF EQUITIES, LLC,

                                        Plaintiff,

          -against-

DAVID AUGENSTEIN,

                                    Defendant.
------------------------------------------------------------x

            APPLICATION FOR ENTRY OF JUDGMENT UPON DEFAULT

TO:       THE HONORABLE ELIZABETH S. STONG;
          UNITED STATES BANKRUPTCY JUDGE:

          Avrum J. Rosen, a member of the Law Offices of Avrum J. Rosen, PLLC, counsel

for David J. Doyaga, Sr., Trustee and Plaintiff herein (the “Plaintiff”), respectfully submits

this as and for his application (the “Application”) seeking the entry of an Order granting

judgment upon default in favor of the Plaintiff and against David Augenstein (the

“Defendant”), pursuant to Rule 55 of the Federal Rules of Civil Procedure (the “Federal

Rules”) made applicable herein pursuant to Rule 7055 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and states as follows:



                                                         1
    Case 1-21-01008-ess          Doc 4     Filed 04/07/21       Entered 04/07/21 16:35:46




                               ADVERSARY PROCEEDING

        1.      By complaint dated January 21, 2021 and summons dated January 22, 2021

(the “Complaint”), the Plaintiff commenced the instant adversary proceeding against the

Defendant seeking to, among other things, recover (i) a fraudulent conveyance made by

Redf Equities, LLC (the “Debtor”), to the Defendant, in the amount of $130,000.00, for no

consideration or reasonably equivalent, within the six (6) year reach-back period and which

fraudulent conveyance is property of the Debtor’s estate (the “Fraudulent Transfer”); and

(ii) attorneys’ fees and costs. In his Complaint, the Plaintiff also alleged that at the time of

the Fraudulent Transfer, the Debtor was insolvent, or the Fraudulent Transfer rendered the

Debtor insolvent, the Debtor was indebted to creditors, the Debtor was not paying its

obligations as they became due and owning, and the Fraudulent Transfer was made with

actual intent to hinder, delay, or defraud the Debtor’s creditors. A copy of the summons

and Complaint as well as the Affidavit of Service attesting to service of same is annexed

hereto as Exhibit “A”1.

        2.      As of the drafting of the instant Application, the Defendant has failed to

answer, move or otherwise appear in this adversary proceeding.

        3.      According to the Complaint, the Plaintiff sought to recover the sum of

$130,000.00 (the “Damages”) under Sections 105, 323, 502, 541, 542, 544, 548 and 550

of Title 11, United States Code (the “Bankruptcy Code”); (ii) Rules 6009 and 7001 of the

Bankruptcy Rules; and (iii) Sections 273, 274, 275, 276, and 276-a of the New York Debtor

and Creditor Law (the “DCL”).




1
 The Trustee knows that the Defendant received a copy of the Complaint because on March 11, 2021, the
Trustee was contacted by Ms. Shira Biegacz, Esq. who purported to represent the Defendant.


                                                 2
  Case 1-21-01008-ess         Doc 4      Filed 04/07/21     Entered 04/07/21 16:35:46




       4.      As noted above, the Defendant has not answered, moved or otherwise

appeared in this adversary proceeding.

       5.      Accordingly, at the Court’s Pretrial Conference held on March 30, 2021,

the Plaintiff respectfully requested this Court to note the Defendant’s default and to provide

the Plaintiff with a return date for his Motion for Default Judgement. In accordance with

the Plaintiff’s request, the Court noted the Defendant’s default and gave the Plaintiff May

4, 2021 as a return date for his Motion for Default Judgement.

       6.      Upon information and belief, the Defendant is not an infant or incompetent.

       7.      Upon information and belief, the Defendant is not an individual serving in

the United States Armed Forces.

                                 RELIEF REQUESTED

       8.      Rule 55(b)(2) of the Federal Rules, made applicable under Rule 7055(b)(2)

of the Bankruptcy Rules provides, among other things, that the party entitled to a judgment

by default “must apply to the court for a default judgment.”

       9.       In light of the fact that the Defendant failed to answer the Complaint, move

or otherwise appear in this adversary proceeding, it is respectfully requested that the Court:

(i) enter an Order authorizing entry of a default judgment against the Defendant for his

failure to answer the Complaint; (ii) enter a Judgment against the Defendant ruling that the

Fraudulent Transfer made by the Debtor to the Defendant is a fraudulent conveyance under

(a) Sections 105, 323, 502, 541, 542, 544, 548 and 550 of the Bankruptcy Code; (b) Rules

6009 and 7001 of the Bankruptcy Rules; and (c) Sections 273, 274, 275, 276, and 276-a of

the DCL; and (iii) enter a Judgment against the Defendant in the amount of $130,000.00,




                                              3
  Case 1-21-01008-ess         Doc 4     Filed 04/07/21      Entered 04/07/21 16:35:46




which represents Damages sought in the Complaint, under Section 550 of the Bankruptcy

Code.

        WHEREFORE, in view of the foregoing, it is respectfully requested that this

Court (i) enter an Order and Judgment consistent with the relief requested in this

affirmation; together with (ii) such other, further and different relief that this Court deems

just, proper and equitable.

Dated: April 7, 2021                                  Respectfully submitted,
       Huntington, New York
                                                      Law Offices of
                                                      Avrum J. Rosen, PLLC
                                                      Counsel to David J. Doyaga, Sr. as
                                                      Chapter 7 Trustee of the Estate
                                                      of Redf Equities, LLC

                                              By:     /s/ Avrum J. Rosen
                                                      Avrum J. Rosen, Esq.
                                                      Alex E. Tsionis, Esq.
                                                      38 New Street
                                                      Huntington, New York 11743
                                                      (631) 423-8527
                                                      arosen@ajrlawny.com
                                                      atsionis@ajrlawny.com




                                              4
